Citation Nr: 0209176	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  00-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease and chronic lymphedema, right lower extremity, 
claimed as secondary to the service-connected chronic 
lymphedema, left lower extremity.  

2.  Entitlement to a temporary total convalescence rating.  

3.  Entitlement to an increased evaluation of the service-
connected chronic lymphedema, left lower extremity, currently 
evaluated as 30 percent disabling.  



WITNESSES AT HEARING ON APPEAL

The veteran, and M.H.; W.H., J.P., and J.K., observers



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from October to November 1952, 
and from July 1954 to April 1955.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a February 1999 rating action of the RO.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The service-connected chronic lymphedema of the left 
lower extremity is not shown to have caused or aggravated the 
veteran's right leg peripheral vascular disease and 
lymphedema.  

3.  The veteran was not hospitalized requiring convalescence 
for his service-connected chronic lymphedema of the left 
lower extremity; hospitalizations for any right leg 
disability are not show to be related to a service-connected 
condition.  

4.  The veteran's service-connected chronic lymphedema of the 
left lower extremity is shown to be manifested by a 
disability picture that more nearly approximates that of 
persistent edema relieved by compression hosiery or wrapping 
in an ace bandage or with elevation with eczema and 
intermittent ulceration.  



CONCLUSIONS OF LAW

1.  The veteran's right leg disability is not proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).  

2.  The claim for a temporary total convalescence rating must 
be denied.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.30 (2001).  

3.  The criteria for a current 40 percent disability 
evaluation, but not greater, for the service-connected 
chronic lymphedema, left lower extremity, have been met, 
under the criteria in effect on and after January 12, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.400, 
4.1-4.16 (2001); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. was signed into law.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107).  

The Board notes in this regard that the RO has had an 
opportunity to address this new legislation with regard to 
the veteran's claims.  

The veteran has been sent numerous development letters as 
well as numerous notice letters associated with his rating 
decision, statement of the case, and supplemental statement 
of the case informing him of the information and evidence 
necessary to substantiate his claims.  

The Board notes that review of the clinical record shows that 
the veteran requested an outside referral for care in August 
2001, however, the Board also must point out that the veteran 
most recently testified, in January 2002, that he had only 
been seen by VA facilities.  It was suggested that the 
veteran submit additional evidence which might be helpful to 
his claim.  The veteran submitted such evidence along with a 
waiver of review by the RO.  

The veteran has been afforded VA examinations.  The RO has 
asked the veteran to identify all places of treatment, and 
obtained the reported records.  

The Board therefore finds that all information and evidence 
has been obtained.  As such, there is no further assistance 
required in developing the facts pertinent to his claims.  In 
this case, the Board finds that there is sufficient evidence 
of record to decide the claims properly, and that VA has met 
its duty to inform and assist the veteran in this case.  


II.  Factual Background

A review of the veteran's service medical record from his 
first period of active service in the Marine Corps from 
October to November 1952 shows that he was found to have 
arthritis of the left knee.  The service department found 
that the veteran's disorder was determined to have existed 
prior to enlistment, and was not aggravated by his short 
period of service.  

A review of the service medical record from the veteran's 
second period of service in the Army shows that he first 
injured his left knee in 1946, resulting in a fungal 
infection of the knee joint which required surgery.  The 
veteran was noted to have re-injured his left leg during 
active service, in a hurricane in August 1954.  The record 
shows that the service department found that the veteran had 
a pre-existing disorder which was permanently aggravated by 
an injury the veteran suffered during active service.  The 
veteran was discharged due to lymphedema of the left leg and 
foot.  

Service connection was established in a September 1955 rating 
decision.  The RO noted that the evidence revealed 2+ pitting 
edema of the left leg, as well as swelling, and that the 
veteran was diagnosed with occlusion of the lymphatic 
channel, left lower extremity.  Although the symptoms were 
relieved by application of an ace bandage, it was suggested 
that the veteran wear an elastic stocking permanently.  The 
RO assigned a 10 percent evaluation.  

A May 1980 rating decision noted that the veteran's service-
connected lymphedema of the left leg had increased in 
severity, and established a 30 percent evaluation under 
Diagnostic Code 7199-7121.  

The report of a September 1998 VA examination shows that the 
veteran was diagnosed with post-cellulitis chronic lymphedema 
of the left lower extremity, from just distal to the left 
tibial tubercle to the dorsum of the left foot.  The examiner 
commented that, in discussing the chronic lymphedema with the 
veteran, there appeared to have been very little overall 
change in the degree of edema since his last rating 
examination in 1980.  The veteran was also diagnosed with 
status post femoral-popliteal vascular graft for vascular 
insufficiency, right leg; and status post amputation of the 
right little toe as a result of gangrene.  

A January 2001 VA hospitalization record shows that the 
veteran was treated for cellulitis and ulcers which had been 
non-healing for a while, partly because of severely limited 
blood flow to the right lower extremity.   

An April 2001 VA treatment record shows claudication in both 
legs on rest and edema.  

The VA records dated May 2001 show that the veteran underwent 
a right femoral to below the knee popliteal bypass with non-
reversed right greater saphenous vein procedure, due to 
critical ischemia of the right lower extremity.  

The report of a May 2001 VA examination reveals that the 
veteran was seen for his lower extremities.  The examiner 
noted that the veteran had had chronic lymphedema of the left 
lower extremity for years, but that it had basically remained 
unchanged.  "What ha[d] changed, and increasingly so has 
been arterial vascular disease secondary to long standing 
cigarette smoking and in more recent years type 2 diabetes."  

The examiner elaborated that there basically was no change in 
the chronic lymphedema of both lower extremities for a number 
of years, and it was not felt that there was any direct 
association between the service-connected chronic lymphedema 
of the left lower extremity and the chronic edema of the 
right lower extremity.  The examiner found that the basic 
problem at that time was one of peripheral vascular disease.  

The examiner also determined that the veteran had had a 
progressive course and, in early 1998, had an amputation of 
the right fifth toe, secondary to peripheral vascular 
disease, and had another procedure in April 1998.  The 
examiner noted that the veteran had an uneventful recovery, 
but in recent months, had progressive rest pain and 
claudication in the right lower extremity.  The examiner 
noted that the veteran underwent another procedure in April 
2001, which indicated that he would require additional 
amputation of the right lower extremity secondary to the 
progressive arterial disease.  

On physical examination, the examiner noted that the left 
lower extremity was "as before" to demonstrate brawny mild 
pitting edema below the knee.  There was no skin breakdown, 
ulceration or pigmentation.  His pedal pulses were barely 
palpable.  The assessment was that of chronic lymphedema of 
the left lower extremity, unchanged; peripheral vascular 
disease, progressive, unrelated to problem #1; lymphedema 
right lower extremity, secondary to chronic dependency, 
unrelated to problem #1.  

An August 2001 VA treatment record shows that the veteran 
left a neurology appointment due to the prolonged wait, and 
requested referral to an outside lymphedema clinic.  

A second August VA 2001 clinic note shows that the veteran 
complained of pain in both legs.  

An October 2001 VA clinic note shows that the veteran had 
ulcers and was to elevate his legs.  He was assessed with 
peripheral vascular disease and questionable lymphedema.  

A November 2001 VA clinical note shows that the veteran was 
assessed with peripheral vascular disease, status post 
bypass.  The examiner noted that it did not appear that the 
operative management was very successful, and it was 
suspected that a below the knee amputation would be 
suggested.  

A second November 2001 VA clinical note shows that the 
veteran was assessed with chronic left leg pain, which was 
determined to be multifactorial in nature, including diabetic 
neuropathy, lymphedema, and peripheral vascular disease.  

The veteran testified at his personal hearing, in early 
January 2002, that he had only received treatment at VA 
facilities. 

A February 2002 VA report shows that the veteran underwent a 
below the knee amputation of his right leg, the diagnosis was 
that of arteriosclerotic peripheral vascular disease with 
gangrene and severe ischemia right lower extremity.  


III.  Right lower extremity

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran claims that his right leg disability is due to 
the service connected chronic lymphedema of the left lower 
extremity.  After a careful review of the record, the Board 
finds that the preponderance of the evidence is against the 
claim.  

The record reveals that the veteran has both peripheral 
vascular disease and chronic lymphedema of the right lower 
extremity, for which he has been extensively treated, and 
recently underwent multiple surgical procedures.  

First, the Board notes that the veteran has testified that 
his right leg condition is due to his left leg condition and 
has submitted additional argument and literature about the 
nature of his disorders.  

However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
medical opinions. His lay statements, while credible with 
regard to his subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing a 
nexus between a current right leg disability and a left leg 
disability, or service.  Consequently, the Board cannot 
accord any probative value to his statements regarding the 
etiology of his disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Second, the competent medical evidence does not show that the 
veteran manifests a right leg disability that was caused or 
aggravated by his left leg lymphedema.  

The May 2001 VA examiner specifically commented on the 
etiology of the veteran's right leg disorder.  First, he 
assessed arterial vascular disease secondary to long standing 
cigarette smoking and in more recent years type 2 diabetes.  

The examiner also elaborated that it was not felt that there 
was any direct association between the service-connected 
chronic lymphedema of the left lower extremity and the 
chronic edema of the right lower extremity.  The examiner 
found that the basic problem at that time was one of 
peripheral vascular disease.  

Finally, after a review of the record, and examination of the 
veteran, the examiner assessed the veteran with peripheral 
vascular disease, progressive, which he determined was 
unrelated to the veteran's service-connected lymphedema of 
the left lower extremity; and lymphedema right lower 
extremity, secondary to chronic dependency, which was also 
determined to be unrelated to service-connected lymphedema of 
the left lower extremity.  

The Board therefore finds, as a matter of fact, that there is 
no demonstrated causal relationship between the veteran's 
service-connected lymphedema of the left lower extremity and 
the claimed right leg disability.  

Thus, because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not for 
application, and the claim of secondary service connection is 
denied.  


IV. Temporary Total Rating

The veteran contends that a temporary total rating under 
38 C.F.R. § 4.30 is warranted for convalescence associated 
with procedures performed for his right leg disorders.  

A temporary total (100 percent) disability rating is to be 
assigned without regard to other provisions of the Schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of 38 C.F.R. § 4.30, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2 or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
Such total rating will be followed by appropriate schedular 
evaluations.  38 C.F.R. § 4.30.  

Total ratings are to be assigned if treatment of a service-
connected disability resulted in:  (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
post-operative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity of house confinement, continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited); or (3) immobilization by cast, without surgery, 
of one major joint or more.  38 C.F.R. § 4.30(a).  

Benefits under the just-cited regulation are commonly 
referred to as "Paragraph 30 benefits," and will be so 
identified in this decision.

It must be noted, at the outset, that the purpose of 
Paragraph 30 benefits is not to compensate a veteran for the 
average economic consequences of a service-connected 
disability (that is the function of the regular schedular 
rating, pursuant to 38 C.F.R. § 4.1), but instead, to 
compensate him for the almost total immobility or other such 
inconveniences, generally of a relatively short duration, 
resulting directly from surgical treatment of a service-
connected disability.  

However, the Board must point out that treatment of a 
service-connected disability is a prerequisite to entitlement 
to Paragraph 30 benefits.  

A careful review of the record shows that the veteran has not 
been treated as contemplated by 38 C.F.R. § 4.30 in 
conjunction with his service-connected lymphedema of the left 
lower extremity.  

Although the veteran has been extensively evaluated and 
treated for his right leg disorders, as noted earlier in this 
decision, service connection was denied for this condition.  

In view of the above, the claim for temporary total rating 
benefits based on convalescence must be denied by operation 
of law.  


V.  Left lower extremity

The veteran avers that a rating greater than the 30 percent 
evaluation for his service-connected lymphedema of the left 
lower extremity is warranted.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
evidence of record pertaining to the history of the veteran's 
service-connected disorder.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations, except as noted hereinbelow, which would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided. See 38 C.F.R. 
§ 4.14.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. at 261-
62.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. 4.20 (2001).  

Service connection was established for lymphedema of the left 
lower extremity in a September 1955 rating decision.  The RO 
assigned a 10 percent evaluation.  

A May 1980 rating decision noted that the veteran's service-
connected lymphedema of the left leg had increased in 
severity, and established a 30 percent evaluation under 
Diagnostic Code 7199-7121.

The Board notes that the regulations pertaining to the rating 
criteria for cardiovascular disorders were changed, effective 
on January 12, 1998.  

When a regulation changes after a claim has been filed but 
before the appeal process has been completed, the version 
most favorable to the claimant will apply, unless Congress 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  VAOPGCPREC 3-2000; see also 38 U.S.C.A. § 5110(g) 
(West 1991).  

Thus, for any date prior to January 12, 1998, the Board 
cannot apply the revised cardiovascular disorders rating 
schedule. 

Prior to January 12, 1998, the criteria in Diagnostic Code 
7121 for evaluating phlebitis or thrombophlebitis was as 
follows: a 30 percent evaluation was assigned when there was 
evidence of persistent swelling of the leg or thigh increased 
on standing or walking one or two hours readily relieved by 
recumbency, and moderate discoloration, pigmentation or 
cyanosis; a 60 percent evaluation was assigned when there was 
evidence of persistent swelling subsiding only very slightly 
and incompletely with recumbency elevation with pigmentation, 
cyanosis, eczema or ulceration; and, a 100 percent evaluation 
was assigned when there was evidence of massive board-like 
swelling with severe and constant pain at rest.  See 38 
C.F.R. § 4.104, Diagnostic Code 7121 (1997).  

On and since January 12, 1998, Diagnostic Code 7121 
contemplates post-phlebitic syndrome of any etiology, with 
the following findings attributed to venous disease: a 100 
percent evaluation is warranted for massive board-like edema 
with constant pain at rest; a 60 percent evaluation is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration; a 
40 percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration; a 20 percent evaluation is warranted for 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema; a 10 percent evaluation is warranted for intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery; and a 
noncompensable evaluation is warranted for asymptomatic 
palpable or visible varicose veins.

The criteria in effect on and since January 12, 1998, under 
Diagnostic Code 7121 were changed to evaluate the disease as 
a whole, with each extremity separately evaluated and 
combined using 38 C.F.R. §§ 4.25 and 4.26, if applicable.  
Because the veteran is only service-connected for a left 
lower extremity disorder, separate evaluations are not an 
issue here.

After a careful review of the record, the Board determines 
that, under the regulations currently in effect, the 
veteran's disability picture most closely approximates the 
criteria for the assignment of a 40 percent evaluation under 
Diagnostic Code 7121 for the service-connected lymphedema of 
the left lower extremity disability.  

That is, the record shows persistent edema with eczema, and 
intermittent ulceration in the left leg, at least from the 
date of the facts found at the August 2001 examination.  

The Board notes that at least one record shows that the 
veteran's signs and symptoms are multi-factorial; however, 
equally probative records suggest that the veteran's signs 
and symptoms are due to his service-connected lymphedema 
disability.  

Thus, the Board finds that a 40 percent current evaluation is 
warranted, pursuant to the criteria in effect on and since 
January 12, 1998.  

Under the new criteria, a 60 percent or greater evaluation is 
not shown by the evidence of record because the evidence does 
not show the persistent ulceration required.  

Although ulceration has, on occasion, been shown, the Board 
finds, as a matter of fact, that it is not persistent, and 
that the veteran's disability picture more closely 
approximates that warranting a 40 percent evaluation.  



ORDER

Service connection for a peripheral vascular disease and 
chronic lymphedema of the right lower extremity, as secondary 
to the service-connected chronic lymphedema of the left lower 
extremity, is denied.  

The claim for a temporary total convalescence rating is 
denied.  

An increased rating of 40 percent, but not greater, for the 
service-connected chronic lymphedema, left lower extremity is 
granted, subject to the subject to the regulations governing 
the payment of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

